UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-30901 SUPPORT.COM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3282005 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 900 Chesapeake Drive Redwood City, CA 94063 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650)556-9440 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.):YesoNox On July31, 2012, 48,855,375shares of the Registrant’s Common Stock, $0.0001 par value, were outstanding. SUPPORT.COM, INC. FORM10-Q QUARTERLY PERIOD ENDED JUNE 30, 2012 INDEX Page PartI. Financial Information Item1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at June30, 2012 and December31, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended June30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 28 PartII. Other Information Item1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 4. Mine Safety Disclosures 36 Item6. Exhibits 37 Signature 38 ExhibitIndex 39 2 Index PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SUPPORT.COM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June30, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses and other current assets Total current assets Long-term investment — Property and equipment, net Goodwill Purchased technology, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other accrued liabilities Short-term deferred revenue Total current liabilities Long-term deferred revenue Other long-term liabilities Total Liabilities Commitments and contingencies (Note 4) Stockholders’ equity: Common stock 5 5 Additional paid-in capital Accumulated other comprehensive loss (1,498 ) (1,698 ) Accumulated deficit (167,962 ) (160,949 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Derived from the December31, 2011 audited Consolidated Financial Statements included in our Annual Report on Form 10-K, as filed with the Securities and Exchange Commission (“SEC”) on March9, 2012. See accompanying notes. 3 Index SUPPORT.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) ThreeMonthsEnded June30, SixMonthsEnded June30, 2012 2011 2012 2011 Revenue: Services $ Software and other Total revenue Cost of revenue: Cost of services Cost of software and other Total cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of intangible assets and other Total operating expenses Loss from operations (2,576 ) (4,117 ) (6,929 ) (7,410 ) Interest income and other, net 59 Loss from continuing operations, before income taxes (2,517 ) (3,992 ) (6,795 ) (7,135 ) Income tax provision 29 31 Loss from continuing operations, after income taxes (2,633 ) (4,021 ) (7,030 ) (7,166 ) Income (loss) from discontinued operations, after income taxes (7
